Exhibit 10.1
 
 


 


 
_____________________________________________________
 
AGREEMENT OF MERGER AND
 
PLAN OF REORGANIZATION
 
_____________________________________________________
 
BY AND AMONG
 
PROGRESSIVE TRAINING, INC.
 
PHARMCO ACQUISITION CORP.
 
and
 
PHARMCO CORP.
 


 


 


 


 
Dated as of October 21, 2010
 

- -
 
1

--------------------------------------------------------------------------------

 

AGREEMENT OF MERGER AND PLAN OF REORGANIZATION
 
THIS AGREEMENT OF MERGER AND PLAN OF REORGANIZATION (this “Agreement”) is made
and entered into on October 21, 2010, by and among Progressive Training, Inc., a
Delaware corporation (“Parent”), Pharmco Acquisition Corp., a Delaware
corporation (“Acquisition Corp.”), which is a wholly-owned subsidiary of Parent,
and Pharmco Corp.., a Florida corporation (the “Company”).
 
W I T N E S S E T H :
 
WHEREAS, the Board of Directors of each of Acquisition Corp., Parent and the
Company have each determined that it is fair to and in the best interests of
their respective corporations and stockholders for Acquisition Corp. to be
merged with and into the Company (the “Merger”) upon the terms and subject to
the conditions set forth herein;
 
WHEREAS, the Board of Directors of each of Parent, Acquisition Corp. and the
Company have approved the Merger in accordance with the General Corporation Law
of the State of Delaware (the “DGCL”), the Business Corporation Act of the State
of Florida (the “FBCA”) and upon the terms and subject to the conditions set
forth herein, in the Delaware Certificate of Merger attached as Exhibit A hereto
(the “Certificate of Merger”) and the Florida Articles of Merger attached as
Exhibit B hereto (the “Articles of Merger”);
 
WHEREAS, the requisite stockholders of the Company (the “Stockholders”) and
Parent have each approved this Agreement, the Certificate of Merger, the
Articles of Merger and the transactions contemplated and described hereby and
thereby, including, without limitation, the Merger, and Parent, as the sole
stockholder of Acquisition Corp., has approved by written consent pursuant to
Section 228(a) of the DGCL, this Agreement, the Certificate of Merger and the
transactions contemplated and described hereby and thereby, including, without
limitation, the Merger; and
 
WHEREAS, the parties hereto intend that the Merger contemplated herein shall
qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), by reason of Section
368(a)(2)(E) of the Code.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties hereto agree as follows:
 
ARTICLE I.
 
THE MERGER
 
Section 1.01 Merger.  Subject to the terms and conditions of this Agreement, the
Statement of Merger and the Articles of Merger, Acquisition Corp. shall be
merged with and into the Company in accordance with Section 252 of the DGCL and
Section 607.1101 of the FBCA. At the Effective Time (as defined below), the
separate legal existence of Acquisition Corp. shall cease, and the Company shall
be the surviving corporation in the Merger (sometimes hereinafter referred to as
the “Surviving Corporation”) and shall continue its corporate existence under
the laws of the State of Delaware under the name “PharmCo, Inc.”
 
Section 1.02 Effective Time.  The Merger shall become effective upon the filing
of the Certificate of Merger with the Secretary of State of the State of
Delaware in accordance with Section 251(c) of the DGCL and the Articles of
Merger with the Secretary of State of Florida in accordance with Section
607.1105 and 607.1120 of the FBCA. The time at which the Merger shall become
effective as aforesaid is referred to hereinafter as the “Effective Time.”
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.03 Closing. The closing of the Merger (the “Closing”) shall occur
concurrently with the Effective Time (the “Closing Date”). The Closing shall
occur at the offices of Sichenzia Ross Friedman Ference LLP referred to in
Section 10.01 hereof. At the Closing, all of the documents, certificates,
agreements, opinions and instruments referenced in Article VII will be executed
and delivered as described therein. At the Effective Time, all actions to be
taken at the Closing shall be deemed to be taken simultaneously.
 
Section 1.04 Certificate of Incorporation, By-Laws, Directors and Officers.
 
(a) The Certificate of Incorporation of the Company, as in effect immediately
prior to the Effective Time, attached as Exhibit C hereto, as amended by the
Certificate of Merger, shall be the Certificate of Incorporation of the
Surviving Corporation from and after the Effective Time until amended in
accordance with applicable law and such Certificate of Incorporation.
 
(b) The By-Laws of the Company, as in effect immediately prior to the Effective
Time, attached as Exhibit D hereto, shall be the By-Laws of the Surviving
Corporation from and after the Effective Time until amended in accordance with
applicable law, the Certificate of Incorporation of the Surviving Corporation
and such By-Laws.
 
(c) The directors and officers listed in Exhibit E hereto shall be the directors
and officers of the Surviving Corporation and Parent, and each shall hold his or
her respective office or offices from and after the Effective Time until his or
her successor shall have been elected and shall have qualified in accordance
with applicable law, or as otherwise provided in the Certificate of
Incorporation or By-Laws of the Surviving Corporation or the Certificate of
Incorporation or By-Laws of Parent, as the case may be.
 
Section 1.05 Assets and Liabilities. At the Effective Time, the Surviving
Corporation shall possess all the rights, privileges, powers and franchises of a
public as well as of a private nature, and be subject to all the restrictions,
disabilities and duties of each of Acquisition Corp. and the Company
(collectively, the “Constituent Corporations”); and all the rights, privileges,
powers and franchises of each of the Constituent Corporations, and all property,
real, personal and mixed, and all debts due to any of the Constituent
Corporations on whatever account, as well as all other things in action or
belonging to each of the Constituent Corporations, shall be vested in the
Surviving Corporation; and all property, rights, privileges, powers and
franchises, and all and every other interest shall be thereafter as effectively
the property of the Surviving Corporation as they were of the several and
respective Constituent Corporations, and the title to any real estate vested by
deed or otherwise in either of such Constituent Corporations shall not revert or
be in any way impaired by the Merger; but all rights of creditors and all liens
upon any property of any of the Constituent Corporations shall be preserved
unimpaired, and all debts, liabilities and duties of the Constituent
Corporations shall thenceforth attach to the Surviving Corporation, and may be
enforced against it to the same extent as if said debts, liabilities and duties
had been incurred or contracted by it.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 1.06 Manner and Basis of Converting Shares.
 
(a) At the Effective Time:
 
(i) each share of common stock, par value $0.001 per share of Acquisition Corp.
that shall be outstanding immediately prior to the Effective Time shall, by
virtue of the Merger and without any action on the part of the holder thereof,
be converted into the right to receive one (1) share of common stock, no par
value, of the Surviving Corporation, so that at the Effective Time, Parent shall
be the holder of all of the issued and outstanding shares of the Surviving
Corporation;
 
(ii) each share of common stock, without par value, of the Company (the “Company
Common Stock”) beneficially owned by the Stockholders listed on Schedule
1.06(a)(ii) (other than (A) shares of Company Common Stock as to which appraisal
rights are perfected pursuant to the applicable provisions of the CBCA and not
withdrawn or otherwise forfeited and (B) shares of Company Common Stock set
forth in Sections 1.06(a)(iii) hereof), shall, by virtue of the Merger and
without any action on the part of the holders thereof, be converted into the
right to receive one (1) shares of common stock, par value $0.0001 per share, of
Parent (the “Parent Common Stock”), with fractional shares of Parent Common
Stock rounded up or down to the nearest whole share; and
 
(iii) each share of Company Common Stock held in the treasury of the Company
immediately prior to the Effective Time shall be cancelled in the Merger and
cease to exist.
 
(b) After the Effective Time, there shall be no further registration of
transfers on the stock transfer books of the Surviving Corporation of the shares
of Company Common Stock that were outstanding immediately prior to the Effective
Time.
 
Section 1.07 Surrender and Exchange of Certificates.
 
(a) Promptly after the Effective Time and upon (a) surrender of a certificate or
certificates representing shares of Company Common Stock that were outstanding
immediately prior to the Effective Time or an affidavit and indemnification in
form reasonably acceptable to counsel for Parent stating that such Stockholder
has lost its certificate or certificates or that such have been destroyed and
(b) delivery of a Letter of Transmittal (as described in Article IV hereof),
Parent shall issue to each record holder of Company Common Stock surrendering
such certificate, certificates or affidavit and Letter of Transmittal, a
certificate or certificates registered in the name of such Stockholder
representing the number of shares of Parent Common Stock that such Stockholder
shall be entitled to receive as set forth in Sections 1.06(a)(ii) hereof. Until
the certificate, certificates or affidavit is or are surrendered together with
the Letter of Transmittal as contemplated by this Section 1.07 and Article IV
hereof, each certificate or affidavit that immediately prior to the Effective
Time represented any outstanding shares of Company Common Stock shall be deemed
at and after the Effective Time to represent only the right to receive upon
surrender as aforesaid the Parent Common Stock specified in Schedule 1.06(a)(ii)
for the holder thereof or to perfect any rights of appraisal that such holder
may have pursuant to the applicable provisions of the FBCA.
 
Section 1.08 Parent Stock.  Parent agrees that it will cause the Parent Common
Stock into which the Company Common Stock is converted at the Effective Time
pursuant to Sections 1.06(a)(ii) to be available for such purposes. Parent
further covenants that immediately following the Effective Time, that there will
be no more than 5,280,000 pre-Merger shares of Parent Common Stock issued and
outstanding, and that no other pre-Merger common or preferred stock or equity
securities or any options, warrants, rights or other agreements or instruments
convertible, exchangeable or exercisable into common or preferred stock or other
equity securities shall be issued or outstanding, except as described herein.  
 
 
4

--------------------------------------------------------------------------------

 
 
Section 1.09 Operation of Surviving Corporation.  The Company acknowledges that
upon the effectiveness of the Merger, and the material compliance by Parent and
Acquisition Corp. with their respective duties and obligations hereunder, Parent
shall have the absolute and unqualified right to deal with the assets and
business of the Surviving Corporation as its own property without limitation on
the disposition or use of such assets or the conduct of such business.
 
Section 1.10 Further Assurances.  From time to time, from and after the
Effective Time, as and when reasonably requested by Parent, the proper officers
and directors of the Company as of the Effective Time shall, for and on behalf
and in the name of the Company or otherwise, execute and deliver all such deeds,
bills of sale, assignments and other instruments and shall take or cause to be
taken such further actions as Parent, Acquisition Corp. or their respective
successors or assigns reasonably may deem necessary or desirable in order to
confirm or record or otherwise transfer to the Surviving Corporation title to
and possession of all of the properties, rights, privileges, powers, franchises
and immunities of the Company or otherwise to carry out fully the provisions and
purposes of this Agreement and the Certificate of Merger.
 
ARTICLE II.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Parent and Acquisition Corp. as
follows. Notwithstanding anything to the contrary contained herein, disclosure
of items in the draft Current Report on Form 8-K of Parent with respect to the
Merger and the Private Placement, and all exhibits thereto, a copy of which is
attached hereto as Exhibit F (collectively, the “Disclosures”) shall be deemed
to be disclosure of such items for all purposes under this Agreement, including,
without limitation, for all applicable representations and warranties of the
Company:
 
Section 2.01 Organization, Standing, Subsidiaries, Etc.
 
(a) The Company is a corporation duly organized and existing in good standing
under the laws of the State of Florida and has all requisite power and authority
(corporate and other) to carry on its business, to own or lease its properties
and assets, to enter into this Agreement, the Statement of Merger and the
Articles of Merger and to carry out the terms hereof and thereof. Copies of the
Aricles of Incorporation and By-Laws of the Company that have been delivered to
Parent and Acquisition Corp. prior to the execution of this Agreement are true
and complete and have not since been amended or repealed.
 
(b) The Company has no subsidiaries or direct or indirect interest (by way of
stock ownership or otherwise) in any firm, corporation, limited liability
company, partnership, association or business.
 
Section 2.02 Qualification.  The Company is duly qualified to conduct business
as a foreign corporation and is in good standing in each jurisdiction wherein
the nature of its activities or its properties owned or leased makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the condition (financial or otherwise),
properties, assets, liabilities, business operations, results of operations or
prospects of the Company taken as a whole (the “Condition of the Company”).
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.03 Capitalization of the Company.  The authorized capital stock of the
Company consists of 50,000,000 shares of Company Common Stock, of which there
are 30,000,000 shares of Company Common Stock issued and outstanding, and such
shares are duly authorized, validly issued, fully paid and non-assessable, and
none of such shares have been issued in violation of the preemptive rights of
any natural person, corporation, business trust, association, limited liability
company, partnership, joint venture, other entity, government, agency or
political subdivision (each, a “Person”). The offer, issuance and sale of such
shares of Company Common Stock were (a) exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933, as amended (the
“Securities Act”), (b) registered or qualified (or were exempt from registration
or qualification) under the registration or qualification requirements of all
applicable state securities laws and (c) accomplished in conformity with all
other applicable securities laws. None of such shares of Company Common Stock
are subject to a right of withdrawal or a right of rescission under any federal
or state securities or “Blue Sky” law. Except as otherwise set forth in this
Agreement or any Schedule hereto, the Company has no outstanding options, rights
or commitments to issue Company Common Stock or other Equity Securities (as
defined below) of the Company, and there are no outstanding securities
convertible or exercisable into or exchangeable for Company Common Stock or
other Equity Securities of the Company. For purposes of this Agreement, “Equity
Security” shall mean any stock or similar security of an issuer or any security
(whether stock or Indebtedness for Borrowed Money (as defined below))
convertible, with or without consideration, into any stock or other equity
security, or any security (whether stock or Indebtedness for Borrowed Money)
carrying any warrant or right to subscribe to or purchase any stock or similar
security, or any such warrant or right.
 
Section 2.04 Indebtedness.  The Company has no Indebtedness for Borrowed Money.
For purposes of this Agreement, “Indebtedness for Borrowed Money” shall mean (a)
all Indebtedness in respect of money borrowed including, without limitation,
Indebtedness that represents the unpaid amount of the purchase price of any
property and is incurred in lieu of borrowing money or using available funds to
pay such amounts and not constituting an account payable or expense accrual
incurred or assumed in the ordinary course of business of the Company, (b) all
Indebtedness evidenced by a promissory note, bond or similar written obligation
to pay money or (c) all such Indebtedness guaranteed by the Company or for which
the Company is otherwise contingently liable. Furthermore, for purposes of this
Agreement, “Indebtedness” shall mean any obligation of the Company which, under
generally accepted accounting principles in the United Stated (“GAAP”), is
required to be shown on the balance sheet of the Company as a liability. Any
obligation secured by a mortgage, pledge, security interest, encumbrance, lien
or charge of any kind (a “Lien”), shall be deemed to be Indebtedness, even
though such obligation is not assumed by the Company.
 
Section 2.05 Company Stockholders.  Schedule 2.05 hereto contains a true and
complete list of the names of the record owners of all of the outstanding shares
of Company Common Stock and other Equity Securities of the Company, together
with the number of securities held or to which such Person has rights to
acquire. To the knowledge of the Company, there is no voting trust, agreement or
arrangement among any of the beneficial holders of Company Common Stock
affecting the nomination or election of directors or the exercise of the voting
rights of Company Common Stock.
 
Section 2.06 Corporate Acts and Proceedings.  The execution, delivery and
performance of this Agreement, the Statement of Merger and the Articles of
Merger (together, the “Merger Documents”) have been duly authorized by the Board
of Directors of the Company and have been approved by the requisite vote of the
Stockholders, and all of the corporate acts and other proceedings required for
the due and valid authorization, execution, delivery and performance of the
Merger Documents and the consummation of the Merger have been validly and
appropriately taken, except for the filings referred to in Section 1.02.
 
Section 2.07 Governmental Consents.  All material consents, approvals, orders,
or authorizations of, or registrations, qualifications, designations,
declarations, or filings with any federal or state governmental authority on the
part of the Company required in connection with the consummation of the Merger
shall have been obtained prior to, and be effective as of, the Closing.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.08 Compliance with Laws and Instruments.  The business, products and
operations of the Company have been and are being conducted in compliance in all
material respects with all applicable laws, rules and regulations, except for
such violations thereof for which the penalties, in the aggregate, would not
have a material adverse effect on the Condition of the Company. The execution,
delivery and performance by the Company of the Merger Documents and the
consummation by the Company of the transactions contemplated by this Agreement:
(a) will not cause the Company to violate or contravene (i) any provision of
law, (ii) any rule or regulation of any agency or government, (iii) any order,
judgment or decree of any court, or (iv) any provision of the Articles of
Incorporation or By-Laws of the Company, (b) will not violate or be in conflict
with, result in a breach of or constitute (with or without notice or lapse of
time, or both) a default under, any indenture, loan or credit agreement, deed of
trust, mortgage, security agreement or other contract, agreement or instrument
to which the Company is a party or by which the Company or any of its properties
is bound or affected, except as would not have a material adverse effect on the
Condition of the Company and (c) will not result in the creation or imposition
of any Lien upon any property or asset of the Company. The Company is not in
violation of, or (with or without notice or lapse of time, or both) in default
under, any term or provision of its Articles of Incorporation or By-Laws or of
any indenture, loan or credit agreement, deed of trust, mortgage, security
agreement or, except as would not materially and adversely affect the Condition
of the Company, any other material agreement or instrument to which the Company
is a party or by which the Company or any of its properties is bound or
affected.
 
Section 2.09 Binding Obligations.  The Merger Documents constitute the legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance with their respective terms, except as such enforcement is
limited by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
 
Section 2.10 Broker’s and Finder’s Fees. No Person has, or as a result of the
transactions contemplated or described herein will have, any right or valid
claim against the Company, Parent, Acquisition Corp. or any Stockholder for any
commission, fee or other compensation as a finder or broker, or in any similar
capacity.
 
Section 2.11 Financial Statements.  Parent has previously been provided with
drafts of the Company’s (i) balance sheet (the “Balance Sheet”) as of December
31, 2009 (the “Company Balance Sheet Date”), (ii) audited statements of
operations and accumulated deficits and cash flows for the years ended December
31, 2009 and December 31, 2008, (iii) unaudited balance sheet as of June 30,
2010, and (iv) unaudited statements of operations and accumulated deficits and
cash flows for the six months ended June 30, 2010 and June 30, 2009. Such
financial statements are collectively referred to as the “Financial Statements”.
The Financial Statements (a) are in accordance with the books and records of the
Company, (b) present fairly in all material respects the financial condition of
the Company at the dates therein specified and the results of its operations and
changes in financial position for the periods therein specified and (c) have
been prepared in accordance with GAAP applied on a basis consistent with prior
accounting periods.  Parent shall be provided with the financial statements
required by Rule 3-05 of Regulation S-X within 71 days of the filing of the
Current Report on Form 8-K reporting the transactions contemplated hereby.
 
Section 2.12 Absence of Undisclosed Liabilities. The Company has no material
obligation or liability (whether accrued, absolute, contingent, liquidated or
otherwise, whether due or to become due), arising out of any transaction entered
into at or prior to the Closing, except as disclosed in Schedule 2.12 hereto,
none of which (individually or in the aggregate) has had or will have a material
adverse effect on the Condition of the Company and (d) by the specific terms of
any written agreement, document or arrangement identified in the Disclosures.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.13 Changes.  Except as disclosed in Schedule 2.13 hereto, since the
Company Balance Sheet Date, the Company has not (a) incurred any debts,
obligations or liabilities, absolute, accrued, contingent or otherwise, whether
due or to become due, except for fees, expenses and liabilities incurred in
connection with the Merger and related transactions and current liabilities
incurred in the usual and ordinary course of business, (b) discharged or
satisfied any Liens other than those securing, or paid any obligation or
liability other than, current liabilities shown on the Balance Sheet and current
liabilities incurred since the Company Balance Sheet Date, in each case in the
usual and ordinary course of business, (c) mortgaged, pledged or subjected to
Lien any of its assets, tangible or intangible other than in the usual and
ordinary course of business, (d) sold, transferred or leased any of its assets,
except in the usual and ordinary course of business, (e) cancelled or
compromised any debt or claim, or waived or released any right, of material
value, (f) suffered any physical damage, destruction or loss (whether or not
covered by insurance) materially and adversely affecting the Condition of the
Company, (g) entered into any transaction other than in the usual and ordinary
course of business, (h) encountered any labor union difficulties, (i) made or
granted any wage or salary increase or made any increase in the amounts payable
under any profit sharing, bonus, deferred compensation, severance pay,
insurance, pension, retirement or other employee benefit plan, agreement or
arrangement, other than in the ordinary course of business consistent with past
practice, or entered into any employment agreement, (j) issued or sold any
shares of capital stock, bonds, notes, debentures or other securities or granted
any options (including employee stock options), warrants or other rights with
respect thereto, (k) declared or paid any dividends on or made any other
distributions with respect to, or purchased or redeemed, any of its outstanding
capital stock, (l) suffered or experienced any change in, or condition
affecting, the Condition of the Company other than changes, events or conditions
in the usual and ordinary course of its business, none of which (either by
itself or in conjunction with all such other changes, events and conditions) has
been materially adverse, (m) made any change in the accounting principles,
methods or practices followed by it or depreciation or amortization policies or
rates theretofore adopted, (n) made or permitted any amendment or termination of
any material contract, agreement or license to which it is a party, (o) suffered
any material loss not reflected in the Balance Sheet or its statement of income
for the period ended on the Company Balance Sheet Date, (p) paid, or made any
accrual or arrangement for payment of, bonuses or special compensation of any
kind or any severance or termination pay to any present or former officer,
director, employee, stockholder or consultant, (q) made or agreed to make any
charitable contributions or incurred any non-business expenses in excess of
$50,000 in the aggregate or (r) entered into any agreement, or otherwise
obligated itself, to do any of the foregoing.  
 
Section 2.14 Assets and Contracts.
 
(a) Schedule 2.14(a) contains a true and complete list of all real property
leased by the Company and of all tangible personal property owned or leased by
the Company having a cost or fair market value of greater than $250,000. All the
real property listed in Schedule 2.14(a) is leased by the Company under valid
leases enforceable in accordance with their terms, and there is not, under any
such lease, any existing default or event of default or event which with notice
or lapse of time, or both, would constitute a default by the Company, and the
Company has not received any notice or claim of any such default by the Company.
The Company does not own any real property.
 
(b) Except as expressly set forth in this Agreement, the Financial Statements or
the notes thereto, or as disclosed in Schedule 2.14(b) hereto, the Company is
not a party to any written or oral agreement not made in the ordinary course of
business that is material to the Company. Except as disclosed in Schedule
2.14(b) hereto, the Company is not a party to any written or oral (i) agreement
for the purchase of fixed assets or for the purchase of materials, supplies or
equipment in excess of normal operating requirements, (ii) agreement for the
employment of any officer, individual employee or other Person on a full-time
basis or any agreement with any Person for consulting services, (iii) indenture,
loan or credit agreement, note agreement, deed of trust, mortgage, security
agreement, promissory note or other agreement or instrument relating to or
evidencing Indebtedness for Borrowed Money or subjecting any asset or property
of the Company to any Lien or evidencing any Indebtedness, (iv) guaranty of any
Indebtedness, (v) other than as set forth in Schedule 2.14(a) hereto, lease or
agreement under which the Company is lessee of or holds or operates any
property, real or personal, owned by any other Person under which payments to
such Person exceed $250,000 per year, (vi) agreement granting any preemptive
right, right of first refusal or similar right to any Person, (vii) agreement or
arrangement with any Affiliate or any “associate” (as such term is defined in
Rule 405 under the Securities Act) of the Company or any present or former
officer, director or stockholder of the Company, (viii) agreement obligating the
Company to pay any royalty or similar charge for the use or exploitation of any
tangible or intangible property, (ix) covenant not to compete or other material
restriction on its ability to conduct a business or engage in any other
activity, (x) agreement to register securities under the Securities Act or (xi)
collective bargaining agreement. Except as disclosed in Schedule 2.14(b), none
of the agreements, contracts, leases, instruments or other documents or
arrangements listed in Schedules 2.14(a) and 2.14(b) requires the consent of any
of the parties thereto other than the Company to permit the contract, agreement,
lease, instrument or other document or arrangement to remain effective following
consummation of the Merger and the transactions contemplated hereby. For
purposes of this Agreement, an “Affiliate” shall mean any Person that directly
or indirectly controls, is controlled by, or is under common control with, the
indicated Person.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) The Company has made available to Parent and Acquisition Corp. true and
complete copies of all agreements and other documents and a description of all
applicable oral agreements disclosed or referred to in Schedules 2.14(a) and
2.14(b), as well as any additional agreements or documents, requested by Parent
or Acquisition Corp. The Company has in all material respects performed all
obligations required to be performed by it to date and is not in default in any
material respect under any of the contracts, agreements, leases, documents,
commitments or other arrangements to which it is a party or by which it or any
of its property is otherwise bound or affected.
 
Section 2.15 Personnel.  The Company has complied in all material respects with
all laws relating to the employment of labor, and the Company has encountered no
material labor union difficulties. Other than pursuant to ordinary arrangements
of compensation to personnel, the Company is not under any obligation or
liability to any officer, director, consultant or staff member of the Company.
 
Section 2.16 Tax Returns and Audits.
 
(a) Except as disclosed in Schedule 2.16(a) hereto, all required federal, state
and local Tax Returns (as defined below) of the Company have been accurately
prepared and duly and timely filed, and all federal, state and local Taxes (as
defined below) required to be paid with respect to the periods covered by such
returns have been paid. Except as disclosed in Schedule 2.16(a) hereto, the
Company is not and has not been delinquent in the payment of any Tax. The
Company has not had a Tax deficiency proposed or assessed against it and has not
executed a waiver of any statute of limitations on the assessment or collection
of any Tax. None of the Company’s federal income tax returns has been audited by
any governmental authority; and none of the Company’s state or local income or
franchise tax returns has been audited by any governmental authority. The
reserves for Taxes reflected on the Balance Sheet, if any, are and will be
sufficient for the payment of all unpaid Taxes payable by the Company as of the
Company Balance Sheet Date. Since the Company Balance Sheet Date, the Company
has made adequate provisions on its books of account for all Taxes with respect
to its business, properties and operations for such period. Except as disclosed
in Schedule 2.16(a) hereto, the Company has withheld or collected from each
payment made to each of its employees the amount of all taxes (including, but
not limited to, federal, state and local income taxes, Federal Insurance
Contribution Act taxes and Federal Unemployment Tax Act taxes) required to be
withheld or collected therefrom, and has paid the same to the proper Tax
receiving officers or authorized depositaries. There are no federal, state,
local or foreign audits, actions, suits, proceedings, investigations, claims or
administrative proceedings relating to Taxes or any Tax Returns of the Company
now pending, and the Company has not received any notice of any proposed audits,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns. The Company is not obligated to make a payment, nor is it a party
to any agreement that under certain circumstances could obligate it to make a
payment that would not be deductible under Section 280G of the Code. The Company
has not agreed, nor is it required, to make any adjustments under Section 481(a)
of the Code (or any similar provision of state, local and foreign law), whether
by reason of a change in accounting method or otherwise, for any Tax period for
which the applicable statute of limitations has not yet expired. The Company (i)
is not a party to, nor is it bound by or obligated under, any Tax sharing
agreement, Tax indemnification agreement or similar contract or arrangement,
whether written or unwritten (collectively, “Tax Sharing Agreements”), and (ii)
does not have any potential liability or obligation to any Person as a result
of, or pursuant to, any such Tax Sharing Agreements, except as set forth in the
Escrow Agreement attached hereto as Exhibit G.
 
(b) For purposes of this Agreement, the following terms shall have the meanings
provided below:
 
(i) “Tax” or “Taxes” shall mean (A) any and all taxes, assessments, customs,
duties, levies, fees, tariffs, imposts, deficiencies and other governmental
charges of any kind whatsoever (including, but not limited to, taxes on or with
respect to net or gross income, franchise, profits, gross receipts, capital,
sales, use, ad valorem, value added, transfer, real property transfer, transfer
gains, transfer taxes, inventory, capital stock, license, payroll, employment,
social security, unemployment, severance, occupation, real or personal property,
estimated taxes, rent, excise, occupancy, recordation, bulk transfer,
intangibles, alternative minimum, doing business, withholding and stamp),
together with any interest thereon, penalties, fines, damages costs, fees,
additions to tax or additional amounts with respect thereto, imposed by the
United States (federal, state or local) or other applicable jurisdiction; (B)
any liability for the payment of any amounts described in clause (A) as a result
of being a member of an affiliated, consolidated, combined, unitary or similar
group or as a result of transferor or successor liability, including, without
limitation, by reason of Regulation section 1.1502-6; and (C) any liability for
the payments of any amounts as a result of being a party to any Tax Sharing
Agreement or as a result of any express or implied obligation to indemnify any
other Person with respect to the payment of any amounts of the type described in
clause (A) or (B).
 
 
9

--------------------------------------------------------------------------------

 
 
(ii) “Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including Form 1099 and partnership returns filed on Form 1065) required to be
supplied to a Tax authority relating to Taxes.
 
Section 2.17 Patents and Other Intangible Assets.
 
(a) The Company (i) owns or has the right to use, free and clear of all Liens,
claims and restrictions, all patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect to the foregoing used in or
necessary for the conduct of its business as now conducted or proposed to be
conducted without infringing upon or otherwise acting adversely to the right or
claimed right of any Person under or with respect to any of the foregoing and
(ii) is not obligated or under any liability to make any payments by way of
royalties, fees or otherwise to any owner or licensor of, or other claimant to,
any patent, trademark, service mark, trade name, copyright or other intangible
asset, with respect to the use thereof or in connection with the conduct of its
business or otherwise.
 
(b) To the knowledge of the Company, the Company owns and has the unrestricted
right to use all trade secrets, if any, including know-how, negative know-how,
formulas, patterns, programs, devices, methods, techniques, inventions, designs,
processes, computer programs and technical data and all information that derives
independent economic value, actual or potential, from not being generally known
or known by competitors (collectively, “Intellectual Property”) required for or
incident to the development, operation and sale of all products and services
sold by the Company, free and clear of any right, Lien or claim of others;
provided, however, that the possibility exists that other Persons, completely
independently of the Company or its employees or agents, could have developed
Intellectual Property similar or identical to that of the Company. The Company
is not aware of any such development of substantially identical trade secrets or
technical information by others. All Intellectual Property can and will be
transferred by the Company to the Surviving Corporation as a result of the
Merger and without the consent of any Person other than the Company.
 
Section 2.18 Employee Benefit Plans; ERISA.
 
(a) Except as disclosed on Schedule 2.18 hereto, there are no “employee benefit
plans” (within the meaning of Section 3(3) of ERISA) nor any other employee
benefit or fringe benefit arrangements, practices, contracts, policies or
programs of every type other than programs merely involving the regular payment
of wages, commissions, or bonuses established, maintained or contributed to by
the Company, whether written or unwritten and whether or not funded. The plans
listed on Schedule 2.18 hereto are hereinafter referred to as the “Employee
Benefit Plans.”
 
(b) All current and prior material documents, including all amendments thereto,
with respect to each Employee Benefit Plan have been made available to Parent
and Acquisition Corp. or their advisors.
 
(c) To the knowledge of the Company, all Employee Benefit Plans are in material
compliance with the applicable requirements of ERISA, the Code and any other
applicable state, federal or foreign law.
 
(d) There are no pending claims or lawsuits that have been asserted or
instituted against any Employee Benefit Plan, the assets of any of the trusts or
funds under the Employee Benefit Plans, the plan sponsor or the plan
administrator of any of the Employee Benefit Plans or against any fiduciary of
an Employee Benefit Plan with respect to the operation of such plan, nor does
the Company have any knowledge of any incident, transaction, occurrence or
circumstance that might reasonably be expected to form the basis of any such
claim or lawsuit.
 
(e) There is no pending or, to the knowledge of the Company, contemplated
investigation, or pending or possible enforcement action by the Pension Benefit
Guaranty Corporation, the Department of Labor, the Internal Revenue Service or
any other government agency with respect to any Employee Benefit Plan and the
Company has no knowledge of any incident, transaction, occurrence or
circumstance which might reasonably be expected to trigger such an investigation
or enforcement action.
 
(f) No actual or, to the knowledge of the Company, contingent liability exists
with respect to the funding of any Employee Benefit Plan or for any other
expense or obligation of any Employee Benefit Plan, except as disclosed on the
financial statements of the Company, and no contingent liability exists under
ERISA with respect to any “multi-employer plan,” as defined in Section 3(37) or
Section 4001(a)(3) of ERISA.
 
(g) No events have occurred or are expected to occur with respect to any
Employee Benefit Plan that would cause a material change in the costs of
providing benefits under such Employee Benefit Plan or would cause a material
change in the cost of providing for other liabilities of such Employee Benefit
Plan.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.19 Title to Property and Encumbrances.  The Company has good, valid
and indefeasible marketable title to all properties and assets used in the
conduct of its business (except for property held under valid and subsisting
leases that are in full force and effect and which are not in default) free of
all Liens and other encumbrances, except Permitted Liens (as defined below) and
such ordinary and customary imperfections of title, restrictions and
encumbrances as do not, individually or in the aggregate, materially detract
from the value of the property or assets or materially impair the use made
thereof by the Company in its business. Without limiting the generality of the
foregoing, the Company has good and indefeasible title to all of its properties
and assets reflected in the Balance Sheet, except for property disposed of in
the usual and ordinary course of business since the Company Balance Sheet Date
and for property held under valid and subsisting leases that are in full force
and effect and that are not in default. For purposes of this Agreement,
“Permitted Liens” shall mean (a) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings;
(b) Liens in respect of pledges or deposits under workmen’s compensation laws or
similar legislation, carriers’, warehousemen’s, mechanics’, laborers’ and
materialmens’ and similar Liens, if the obligations secured by such Liens are
not then delinquent or are being contested in good faith by appropriate
proceedings and (c) Liens incidental to the conduct of the business of the
Company that were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and that do not in the aggregate materially
detract from the value of its property or materially impair the use made thereof
by the Company in its business.
 
Section 2.20 Condition of Properties.  All facilities, machinery, equipment,
fixtures and other properties owned, leased or used by the Company are in
reasonably good operating condition and repair, subject to ordinary wear and
tear, and are adequate and sufficient for the Company’s business.
 
Section 2.21 Insurance Coverage.  There is in full force and effect one or more
policies of insurance issued by insurers of recognized responsibility, insuring
the Company and its properties, products and business against such losses and
risks, and in such amounts, as are customary for corporations of established
reputation engaged in the same or similar business and similarly situated. The
Company has not been refused any insurance coverage sought or applied for, and
the Company has no reason to believe that it will be unable to renew its
existing insurance coverage as and when the same shall expire upon terms at
least as favorable to those currently in effect, other than possible increases
in premiums that do not result from any act or omission of the Company. No suit,
proceeding or action or, to the best current actual knowledge of the Company,
threat of suit, proceeding or action has been asserted or made against the
Company within the last five years due to alleged bodily injury, disease,
medical condition, death or property damage arising out of the function or
malfunction of a product, procedure or service designed, manufactured, sold or
distributed by the Company.
 
Section 2.22 Litigation.  Except as disclosed in Schedule 2.22 hereto, there is
no legal action, suit, arbitration or other legal, administrative or other
governmental proceeding pending or, to the knowledge of the Company, threatened
against or affecting the Company or its properties, assets or business, and
after reasonable investigation, the Company is not aware of any incident,
transaction, occurrence or circumstance that might reasonably be expected to
result in or form the basis for any such action, suit, arbitration or other
proceeding. The Company is not in default with respect to any order, writ,
judgment, injunction, decree, determination or award of any court or any
governmental agency or instrumentality or arbitration authority.
 
Section 2.23 Licenses.  The Company possesses from all appropriate governmental
authorities all licenses, permits, authorizations, approvals, franchises and
rights necessary for the Company to engage in the business currently conducted
by it, all of which are in full force and effect.
 
Section 2.24 Interested Party Transactions.  Except as described on Schedule
2.24 annexed hereto, no officer, director or stockholder of the Company or any
Affiliate or “associate” (as such term is defined in Rule 405 under the
Securities Act) of any such Person or the Company has or has had, either
directly or indirectly, (a) an interest in any Person that (i) furnishes or
sells services or products that are furnished or sold or are proposed to be
furnished or sold by the Company or (ii) purchases from or sells or furnishes to
the Company any goods or services, or (b) a beneficial interest in any contract
or agreement to which the Company is a party or by which it may be bound or
affected.
 
Section 2.25 Environmental Matters.
 
(a) To the knowledge of the Company, the Company has never generated, used,
handled, treated, released, stored or disposed of any Hazardous Materials (as
defined below) on any real property on which it now has or previously had any
leasehold or ownership interest, except in compliance with all applicable
Environmental Laws (as defined below).
 
 
11

--------------------------------------------------------------------------------

 
 
(b) To the knowledge of the Company, the historical and present operations of
the business of the Company are in compliance with all applicable Environmental
Laws, except where any non-compliance has not had and would not reasonably be
expected to have a material adverse effect on the Condition of the Company.
 
(c) There are no material pending or, to the knowledge of the Company,
threatened, demands, claims, information requests or notices of noncompliance or
violation against or to the Company relating to any Environmental Law; and, to
the knowledge of the Company, there are no conditions or occurrences on any of
the real property used by the Company in connection with its business that would
reasonably be expected to lead to any such demands, claims or notices against or
to the Company, except such as have not had, and would not reasonably be
expected to have, a material adverse effect on the Condition of the Company.
 
(d) To the knowledge of the Company, (i) the Company has not sent or disposed
of, otherwise had taken or transported, arranged for the taking or disposal of
(on behalf of itself, a customer or any other party) or in any other manner
participated or been involved in the taking of or disposal or release of a
Hazardous Material to or at a site that is contaminated by any Hazardous
Material or that, pursuant to any Environmental Law, (A) has been placed on the
“National Priorities List”, the “CERCLIS” list, or any similar state or federal
list, or (B) is subject to or the source of a claim, an administrative order or
other request to take “removal”, “remedial”, “corrective” or any other
“response” action, as defined in any Environmental Law, or to pay for the costs
of any such action at the site; (ii) the Company is not involved in (and has no
basis to reasonably expect to be involved in) any suit or proceeding and has not
received (and has no basis to reasonably expect to receive) any notice, request
for information or other communication from any governmental authority or other
third party with respect to a release or threatened release of any Hazardous
Material or a violation or alleged violation of any Environmental Law, and has
not received (and has no basis to reasonably expect to receive) notice of any
claims from any Person relating to property damage, natural resource damage or
to personal injuries from exposure to any Hazardous Material; and (iii) the
Company has timely filed every report required to be filed, acquired all
necessary certificates, approvals and permits, and generated and maintained all
required data, documentation and records under all Environmental Laws, in all
such instances except where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Condition of the Company.
 
(e) For purposes of this Agreement, the following terms shall have the meanings
provided below:
 
(i) “Environmental Laws” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601, et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001, et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq.; the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136, et seq. and
comparable state statutes dealing with the registration, labeling and use of
pesticides and herbicides; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the
Clean Water Act (Federal Water Pollution Control Act), 33 U.S.C. §§ 1251 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f, et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §§ 1801, et seq.; as any of the above
statutes have been amended as of the date hereof, all rules, regulations and
policies promulgated pursuant to any of the above statutes, and any other
foreign, federal, state or local law, statute, ordinance, rule, regulation or
policy governing environmental matters, as the same have been amended as of the
date hereof.
 
(ii) “Hazardous Material” shall mean any substance or material meeting any one
or more of the following criteria: (a) it is or contains a substance designated
as or meeting the characteristics of a hazardous waste, hazardous substance,
hazardous material, pollutant, contaminant or toxic substance under any
Environmental Law; (b) its presence at some quantity requires investigation,
notification or remediation under any Environmental Law; or (c) it contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, petroleum
hydrocarbons, petroleum derived substances or waste, pesticides, herbicides,
crude oil or any fraction thereof, nuclear fuel, natural gas or synthetic gas.
 
Section 2.26 Questionable Payments.  Neither the Company nor any director,
officer or, to the knowledge of the Company, agent, employee or other Person
associated with or acting on behalf of the Company, has used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; made any direct or indirect unlawful payments to
government officials or employees from corporate funds; established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
made any false or fictitious entries on the books of record of any such
corporations; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.
 
Section 2.27 Obligations to or by Stockholders.  Except as set forth in Schedule
2.27 hereto, the Company has no liability or obligation or commitment to any
Stockholder or any Affiliate or “associate” (as such term is defined in Rule 405
under the Securities Act) of any Stockholder, nor does any Stockholder or any
such Affiliate or associate have any liability, obligation or commitment to the
Company.  
 
 
12

--------------------------------------------------------------------------------

 
 
Section 2.28 Duty to Make Inquiry.  To the extent that any of the
representations or warranties in this Article II are qualified by “knowledge” or
“belief,” the Company represents and warrants that it has made due and
reasonable inquiry and investigation concerning the matters to which such
representations and warranties relate, including, but not limited to, diligent
inquiry of its directors, officers and key personnel.
 
Section 2.29 Disclosure.  There is no fact relating to the Company that the
Company has not disclosed to Parent and Acquisition Corp. in writing that has
had or is currently having a material and adverse effect or, insofar as the
Company can now foresee, will materially and adversely affect the Condition of
the Company. No representation or warranty by the Company herein and no
information disclosed in the schedules or exhibits hereto by the Company
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP.
 
Parent and Acquisition Corp. represent and warrant to the Company as follows.
Notwithstanding anything to the contrary contained herein, disclosure of items
in the Parent SEC Documents (as defined below) shall be deemed to be disclosure
of such items for all purposes under this Agreement, including, without
limitation, for all applicable representations and warranties of Parent and
Acquisition Corp.:
 
Section 3.01 Organization and Standing.  Parent is a corporation duly organized
and existing in good standing under the laws of the State of Delaware.
Acquisition Corp. is a corporation duly organized and existing in good standing
under the laws of the State of Delaware. Parent and Acquisition Corp. have
heretofore delivered to the Company complete and correct copies of their
respective Certificates of Incorporation and By-Laws as now in effect. Parent
and Acquisition Corp. have full corporate power and authority to carry on their
respective businesses as they are now being conducted and as now proposed to be
conducted and to own or lease their respective properties and assets. Neither
Parent nor Acquisition Corp. has any subsidiaries (except Parent’s ownership of
Acquisition Corp. and Progressive Training Holdings, Inc. or direct or indirect
interest (by way of stock ownership or otherwise) in any firm, corporation,
limited liability company, partnership, association or business. Parent owns all
of the issued and outstanding capital stock of Acquisition Corp. free and clear
of all Liens, and Acquisition Corp. has no outstanding options, warrants or
rights to purchase capital stock or other securities of Acquisition Corp., other
than the capital stock owned by Parent. Unless the context otherwise requires,
all references in this Article III to “Parent” shall be treated as being a
reference to Parent and Acquisition Corp. taken together as one enterprise.
 
Section 3.02 Qualification.  Parent is duly qualified to conduct business as a
foreign corporation and is in good standing in each jurisdiction wherein the
nature of its activities or its properties owned or leased makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the condition, properties, assets, liabilities
or business operations of Parent (the “Condition of the Parent”).
 
Section 3.03 Corporate Authority.  Each of Parent and/or Acquisition Corp. (as
the case may be) has full corporate power and authority to enter into the Merger
Documents and the other agreements to be made pursuant to the Merger Documents
and to carry out the transactions contemplated hereby and thereby. All corporate
acts and proceedings required for the authorization, execution, delivery and
performance of the Merger Documents and such other agreements and documents by
Parent and/or Acquisition Corp. (as the case may be) have been duly and validly
taken or will have been so taken prior to the Closing. Each of the Merger
Documents constitutes a legal, valid and binding obligation of Parent and/or
Acquisition Corp. (as the case may be), each is enforceable against it and/or
them in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally and by general principles of equity.
 
Section 3.04 Broker’s and Finder’s Fees.  No Person is entitled by reason of any
act or omission of Parent or Acquisition Corp. to any broker’s or finder’s fees,
commission or other similar compensation with respect to the execution and
delivery of the Merger Documents, or with respect to the consummation of the
transactions contemplated thereby, except as set forth in the Disclosures.
 
Section 3.05 Capitalization.
 
(a) The authorized capital stock of Parent consists of 100,000,000 shares of
Parent Common Stock, of which 5,280,000 shares are issued and outstanding (with
fractional shares rounded up to the nearest whole share). Parent has no
outstanding options, rights or commitments to issue shares of Parent Stock or
any other Equity Security of Parent or Acquisition Corp., and there are no
outstanding securities convertible or exercisable into or exchangeable for
shares of Parent Common Stock or any other Equity Security of Parent or
Acquisition Corp. There is no voting trust, agreement or arrangement among any
of the beneficial holders of Parent Common Stock affecting the nomination or
election of directors or the exercise of the voting rights of Parent Common
Stock. The offer, issuance and sale of such shares of Parent Common Stock were
(a) exempt from the registration and prospectus delivery requirements of the
Securities Act, (b) registered or qualified (or were exempt from registration or
qualification) under the registration or qualification requirements of all
applicable state securities laws and (c) accomplished in conformity with all
other applicable securities laws. None of such shares of Parent Common Stock are
subject to a right of withdrawal or a right of rescission under any federal or
state securities or “Blue Sky” law.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) The authorized capital stock of Acquisition Corp. consists of 3,000 shares
of common stock, par value $0.0001 per share (the “Acquisition Corp. Common
Stock”), of which 1,000 shares are issued and outstanding. All of the
outstanding Acquisition Corp. Common Stock is owned by Parent. All outstanding
shares of the capital stock of Acquisition Corp. are validly issued and
outstanding, fully paid and non-assessable, and none of such shares have been
issued in violation of the preemptive rights of any Person. Acquisition Corp.
has no outstanding options, rights or commitments to issue shares of Acquisition
Corp. Common Stock or any other Equity Security of Acquisition Corp., and there
are no outstanding securities convertible or exercisable into or exchangeable
for shares of Acquisition Corp. Common Stock or any other Equity Security of
Acquisition Corp.
 
Section 3.06 Acquisition Corp.  Acquisition Corp. is a wholly-owned Delaware
subsidiary of Parent that was formed specifically for the purpose of the Merger
and that has not conducted any business or acquired any property, and will not
conduct any business or acquire any property prior to the Closing Date, except
in preparation for and otherwise in connection with the transactions
contemplated by the Merger Documents and the other agreements to be made
pursuant to or in connection with the Merger Documents.
 
Section 3.07 Validity of Shares.  The shares of Parent Common Stock to be issued
at the Closing pursuant to Section 1.06(a)(ii) hereof, when issued and delivered
in accordance with the terms of the Merger Documents, shall be duly and validly
issued, fully paid and non-assessable. Based in part on the representations and
warranties of the Stockholders as contemplated by Article IV hereof and assuming
the accuracy thereof, the issuance of the Parent Common Stock upon consummation
of the Merger pursuant to Sections 1.06(a)(ii) will be exempt from the
registration and prospectus delivery requirements of the Securities Act and from
the qualification or registration requirements of any applicable state “Blue
Sky” or securities laws.
 
Section 3.08 SEC Reporting and Compliance.
 
(a) Parent filed a registration statement on Form 10 under the Securities Act on
June 13, 2007, which became effective on August 12, 2007 (the “Parent
Registration Statement”).  Since that date, Parent has timely filed with the
U.S. Securities and Exchange Commission (the “Commission”) all registration
statements, proxy statements, information statements and reports required to be
filed pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). Parent has not filed with the Commission a certificate on Form 15
pursuant to Rule 12h-3 of the Exchange Act.
 
(b) Parent has made available to the Company true and complete copies of the
registration statements, information statements and other reports (collectively,
the “Parent SEC Documents”) filed by Parent with the Commission. None of the
Parent SEC Documents, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained therein not misleading.
 
(c) Prior to and until the Closing, Parent will provide to the Company copies of
any and all amendments or supplements to the Parent SEC Documents filed with the
Commission and all subsequent registration statements and reports filed by
Parent subsequent to the filing of the Parent SEC Documents with the Commission
and any and all subsequent information statements, proxy statements, reports or
notices filed by Parent with the Commission or delivered to the stockholders of
Parent.
 
(d) Parent is not an investment company within the meaning of Section 3 of the
Investment Company Act of 1940, as amended.
 
(e) The shares of Parent Common Stock are quoted on the Over-the-Counter (OTC)
Bulletin Board under the symbol “PRTR.OB” and Parent is in compliance in all
material respects with all rules and regulations of the OTC Bulletin Board
applicable to it and the Parent Common Stock.
 
(f) Between the date hereof and the Closing Date, Parent shall continue to
satisfy the filing requirements of the Exchange Act and all other requirements
of applicable securities laws and of the OTC Bulletin Board.
 
(g) The Parent SEC Documents include all certifications and statements required
of it, if any, by (i) Rule 13a-14 or 15d-14 under the Exchange Act, and (ii) 18
U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002), and each of
such certifications and statements contain no qualifications or exceptions to
the matters certified therein other than a knowledge qualification, permitted
under such provision, and have not been modified or withdrawn and neither Parent
nor any of its officers has received any notice from the Commission questioning
or challenging the accuracy, completeness, form or manner of filing or
submission of such certifications or statements.
 
(h) Parent has otherwise complied with the Securities Act, Exchange Act and all
other applicable federal and state securities laws.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.09 Financial Statements.  The balance sheets and statements of
operations, stockholders’ equity and cash flows contained in the Parent SEC
Documents (the “Parent Financial Statements”) (a) have been prepared in
accordance with GAAP applied on a basis consistent with prior periods (and, in
the case of unaudited financial information, on a basis consistent with year-end
audits), (b) are in accordance with the books and records of Parent and (c)
present fairly in all material respects the financial condition of Parent at the
dates therein specified and the results of its operations and changes in
financial position for the periods therein specified.  The financial statements
included in parent’s Registration Statement were audited by Farber Hass Hurley &
McEwen LLP, Parent’s independent registered public accounting firm.
 
Section 3.10 Governmental Consents.  All material consents, approvals, orders,
or authorizations of, or registrations, qualifications, designations,
declarations, or filings with any federal or state governmental authority on the
part of Parent or Acquisition Corp. required in connection with the consummation
of the Merger shall have been obtained prior to, and be effective as of, the
Closing.
 
Section 3.11 Compliance with Laws and Other Instruments.  The execution,
delivery and performance by Parent and/or Acquisition Corp. of the Merger
Documents and the other agreements to be made by Parent or Acquisition Corp.
pursuant to or in connection with the Merger Documents and the consummation by
Parent and/or Acquisition Corp. of the transactions contemplated by the Merger
Documents will not cause Parent and/or Acquisition Corp. to violate or
contravene (a) any provision of law, (b) any rule or regulation of any agency or
government, (c) any order, judgment or decree of any court or (d) any provision
of their respective charters or By-laws as amended and in effect on and as of
the Closing Date and will not violate or be in conflict with, result in a breach
of or constitute (with or without notice or lapse of time, or both) a default
under any material indenture, loan or credit agreement, deed of trust, mortgage,
security agreement or other agreement or contract to which Parent or Acquisition
Corp. is a party or by which Parent and/or Acquisition Corp. or any of their
respective properties is bound.
 
Section 3.12 No General Solicitation.  In issuing the Parent Stock in the Merger
hereunder, neither Parent nor anyone acting on its behalf has offered to sell
the Parent Stock by any form of general solicitation or advertising.
 
Section 3.13 Binding Obligations.  The Merger Documents constitute the legal,
valid and binding obligations of Parent and Acquisition Corp., and are
enforceable against Parent and Acquisition Corp., in accordance with their
respective terms, except as such enforcement is limited by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
 
Section 3.14 Absence of Undisclosed Liabilities.  Neither Parent nor Acquisition
Corp. has any material obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether due or to become due), arising out
of any transaction entered into at or prior to the Closing, except (a) as
disclosed in the Parent SEC Documents, (b) to the extent set forth on or
reserved against in the balance sheet of Parent in the most recent Parent SEC
Document filed by Parent (the “Parent Balance Sheet”) or the notes to the Parent
Financial Statements, (c) current liabilities incurred and obligations under
agreements entered into in the usual and ordinary course of business since the
date of the Parent Balance Sheet (the “Parent Balance Sheet Date”), none of
which (individually or in the aggregate) materially and adversely affects the
Condition of Parent and (d) by the specific terms of any written agreement,
document or arrangement attached as an exhibit to the Parent SEC Documents.
 
Section 3.15 Changes.  Since the Parent Balance Sheet Date, except as disclosed
in the Parent SEC Documents, Parent has not (a) incurred any debts, obligations
or liabilities, absolute, accrued or, to Parent’s knowledge, contingent, whether
due or to become due, except for current liabilities incurred in the usual and
ordinary course of business, (b) discharged or satisfied any Liens other than
those securing, or paid any obligation or liability other than, current
liabilities shown on the Parent Balance Sheet and current liabilities incurred
since the Parent Balance Sheet Date, in each case in the usual and ordinary
course of business, (c) mortgaged, pledged or subjected to Lien any of its
assets, tangible or intangible, other than in the usual and ordinary course of
business, (d) sold, transferred or leased any of its assets, except in the usual
and ordinary course of business, (e) cancelled or compromised any debt or claim,
or waived or released any right of material value, (f) suffered any physical
damage, destruction or loss (whether or not covered by insurance) that could
reasonably be expected to have a material adverse effect on the Condition of the
Parent, (g) entered into any transaction other than in the usual and ordinary
course of business, (h) encountered any labor union difficulties, (i) made or
granted any wage or salary increase or made any increase in the amounts payable
under any profit sharing, bonus, deferred compensation, severance pay,
insurance, pension, retirement or other employee benefit plan, agreement or
arrangement, other than in the ordinary course of business consistent with past
practice, or entered into any employment agreement, (j) issued or sold any
shares of capital stock, bonds, notes, debentures or other securities or granted
any options (including employee stock options), warrants or other rights with
respect thereto, (k) declared or paid any dividends on or made any other
distributions with respect to, or purchased or redeemed, any of its outstanding
capital stock, (l) suffered or experienced any change in, or condition
affecting, the Condition of the Parent other than changes, events or conditions
in the usual and ordinary course of its business, none of which (either by
itself or in conjunction with all such other changes, events and conditions)
could reasonably be expected to have a material adverse effect on the Condition
of the Parent, (m) made any change in the accounting principles, methods or
practices followed by it or depreciation or amortization policies or rates
theretofore adopted, (n) made or permitted any amendment or termination of any
material contract, agreement or license to which it is a party, (o) suffered any
material loss not reflected in the Parent Balance Sheet or its statement of
income for the year ended on the Parent Balance Sheet Date, (p) paid, or made
any accrual or arrangement for payment of, bonuses or special compensation of
any kind or any severance or termination pay to any present or former officer,
director, employee, stockholder or consultant, (q) made or agreed to make any
charitable contributions or incurred any non-business expenses in excess of
$5,000 in the aggregate or (r) entered into any agreement, or otherwise
obligated itself, to do any of the foregoing.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 3.16 Tax Returns and Audits.  All required federal, state and local Tax
Returns of Parent have been accurately prepared in all material respects and
duly and timely filed, and all federal, state and local Taxes required to be
paid with respect to the periods covered by such returns have been paid to the
extent that the same are material and have become due, except where the failure
so to file or pay could not reasonably be expected to have a material adverse
effect upon the Condition of the Parent. Parent is not and has not been
delinquent in the payment of any Tax. Parent has not had a Tax deficiency
assessed against it. None of Parent’s federal income, state and local income and
franchise tax returns has been audited by any governmental authority. The
reserves for Taxes reflected on the Parent Balance Sheet are sufficient for the
payment of all unpaid Taxes payable by Parent with respect to the period ended
on the Parent Balance Sheet Date. There are no federal, state, local or foreign
audits, actions, suits, proceedings, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns of Parent now pending, and
Parent has not received any notice of any proposed audits, investigations,
claims or administrative proceedings relating to Taxes or any Tax Returns.
 
Section 3.17 Employee Benefit Plans; ERISA.
 
(a) Except as disclosed in the Parent SEC Documents, there are no “employee
benefit plans” (within the meaning of Section 3(3) of ERISA) nor any other
employee benefit or fringe benefit arrangements, practices, contracts, policies
or programs other than programs merely involving the regular payment of wages,
commissions, or bonuses established, maintained or contributed to by Parent. Any
plans listed in the Parent SEC Documents are hereinafter referred to as the
“Parent Employee Benefit Plans.”
 
(b) Any current and prior material documents, including all amendments thereto,
with respect to each Parent Employee Benefit Plan have been given to the Company
or its advisors.
 
(c) All Parent Employee Benefit Plans are in material compliance with the
applicable requirements of ERISA, the Code and any other applicable state,
federal or foreign law.
 
(d) There are no pending, or to the knowledge of Parent, threatened, claims or
lawsuits which have been asserted or instituted against any Parent Employee
Benefit Plan, the assets of any of the trusts or funds under the Parent Employee
Benefit Plans, the plan sponsor or the plan administrator of any of the Parent
Employee Benefit Plans or against any fiduciary of a Parent Employee Benefit
Plan with respect to the operation of such plan.
 
(e) There is no pending, or to the knowledge of Parent, threatened,
investigation or pending or possible enforcement action by the Pension Benefit
Guaranty Corporation, the Department of Labor, the Internal Revenue Service or
any other government agency with respect to any Parent Employee Benefit Plan.
 
(f) No actual or, to the knowledge of Parent, contingent liability exists with
respect to the funding of any Parent Employee Benefit Plan or for any other
expense or obligation of any Parent Employee Benefit Plan, except as disclosed
on the financial statements of Parent or the Parent SEC Documents, and to the
knowledge of Parent, no contingent liability exists under ERISA with respect to
any “multi-employer plan,” as defined in Section 3(37) or Section 4001(a)(3) of
ERISA.
 
Section 3.18 Litigation.  There is no legal action, suit, arbitration or other
legal, administrative or other governmental proceeding pending or, to the
knowledge of Parent, threatened against or affecting Parent or Acquisition Corp.
or any of their respective properties, assets or businesses. To the knowledge of
Parent, neither Parent nor Acquisition Corp. is in default with respect to any
order, writ, judgment, injunction, decree, determination or award of any court
or any governmental agency or instrumentality or arbitration authority.
 
Section 3.19 Licenses.  Parent possesses from all appropriate governmental
authorities all licenses, permits, authorizations, approvals, franchises and
rights necessary for the Company to engage in the business currently conducted
by it, all of which are in full force and effect.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 3.20 Interested Party Transactions.  No officer, director or stockholder
of Parent or any Affiliate or “associate” (as such term is defined in Rule 405
under the Securities Act) of any such Person or of Parent has or has had, either
directly or indirectly, (a) an interest in any Person that (i) furnishes or
sells services or products that are furnished or sold or are proposed to be
furnished or sold by Parent or (ii) purchases from or sells or furnishes to
Parent any goods or services, or (b) a beneficial interest in any contract or
agreement to which Parent is a party or by which it or any of its assets may be
bound or affected.
 
Section 3.21 Questionable Payments.  Neither Parent, Acquisition Corp. nor, to
the knowledge of Parent, any director, officer, agent, employee or other Person
associated with or acting on behalf of Parent or Acquisition Corp. has used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; made any direct or indirect
unlawful payments to government officials or employees from corporate funds;
established or maintained any unlawful or unrecorded fund of corporate monies or
other assets; made any false or fictitious entries on the books of record of any
such corporations; or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
 
Section 3.22 Obligations to or by Stockholders.  Parent has no liability or
obligation or commitment to any stockholder of Parent or any Affiliate or
“associate” (as such term is defined in Rule 405 under the Securities Act) of
any stockholder of Parent, nor does any stockholder of Parent or any such
Affiliate or associate have any liability, obligation or commitment to Parent.
 
Section 3.23 Assets and Contracts.  Except as expressly set forth in this
Agreement, the Parent Balance Sheet or the notes thereto, or the Parent SEC
Documents, Parent is not a party to any written or oral agreement not made in
the ordinary course of business that is material to Parent. Parent does not own
any real property. Except as expressly set forth in this Agreement, the Parent
Balance Sheet or the notes thereto, or the Parent SEC Documents, Parent is not a
party to or otherwise barred by any written or oral (a) agreement with any labor
union, (b) agreement for the purchase of fixed assets or for the purchase of
materials, supplies or equipment in excess of normal operating requirements, (c)
agreement for the employment of any officer, individual employee or other Person
on a full-time basis or any agreement with any Person for consulting services,
(d) bonus, pension, profit sharing, retirement, stock purchase, stock option,
deferred compensation, medical, hospitalization or life insurance or similar
plan, contract or understanding with respect to any or all of the employees of
Parent or any other Person, (e) indenture, loan or credit agreement, note
agreement, deed of trust, mortgage, security agreement, promissory note or other
agreement or instrument relating to or evidencing Indebtedness for Borrowed
Money or subjecting any asset or property of Parent to any Lien or evidencing
any Indebtedness, (f) guaranty of any Indebtedness, (g) lease or agreement under
which Parent is lessee of or holds or operates any property, real or personal,
owned by any other Person, (h) lease or agreement under which Parent is lessor
or permits any Person to hold or operate any property, real or personal, owned
or controlled by Parent, (i) agreement granting any preemptive right, right of
first refusal or similar right to any Person, (j) agreement or arrangement with
any Affiliate or any “associate” (as such term is defined in Rule 405 under the
Securities Act) of Parent or any present or former officer, director or
stockholder of Parent, (k) agreement obligating Parent to pay any royalty or
similar charge for the use or exploitation of any tangible or intangible
property, (1) covenant not to compete or other restriction on its ability to
conduct a business or engage in any other activity, (m) distributor, dealer,
manufacturer’s representative, sales agency, franchise or advertising contract
or commitment, (n) agreement to register securities under the Securities Act,
(o) collective bargaining agreement or (p) agreement or other commitment or
arrangement with any Person continuing for a period of more than three months
from the Closing Date that involves an expenditure or receipt by Parent in
excess of $1,000. Parent maintains no insurance policies or insurance coverage
of any kind with respect to Parent, its business, premises, properties, assets,
employees and agents. No consent of any bank or other depository is required to
maintain any bank account, other deposit relationship or safety deposit box of
Parent in effect following the consummation of the Merger and the transactions
contemplated hereby.
 
Section 3.24 Employees.  Other than pursuant to ordinary arrangements of
employment compensation, Parent is not under any obligation or liability to any
officer, director, employee or Affiliate of Parent.
 
Section 3.25 Disclosure.  There is no fact relating to Parent that Parent has
not disclosed to the Company in writing that materially and adversely affects
nor, insofar as Parent can now foresee, will materially and adversely affect,
the condition (financial or otherwise), properties, assets, liabilities,
business operations, results of operations or prospects of Parent. No
representation or warranty by Parent herein and no information disclosed in the
schedules or exhibits hereto by Parent contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading.
 
ARTICLE IV.
 
ADDITIONAL REPRESENTATIONS, WARRANTIES AND
 
COVENANTS OF THE STOCKHOLDERS
 
Promptly after the Effective Time, Parent shall cause to be mailed to each
holder of record of Company Common Stock that was converted pursuant to Section
1.06 hereof into the right to receive Parent Stock a letter of transmittal
(“Letter of Transmittal”) that shall contain additional representations,
warranties and covenants of such Stockholder, including without limitation, that
(a) such Stockholder has full right, power and authority to deliver such Company
Common Stock and Letter of Transmittal, (b) the delivery of such Company Common
Stock will not violate or be in conflict with, result in a breach of or
constitute a default under, any indenture, loan or credit agreement, deed of
trust, mortgage, security agreement or other agreement or instrument to which
such Stockholder is bound or affected, (c) such Stockholder has good, valid and
marketable title to all shares of Company Common Stock indicated in such Letter
of Transmittal and that such Stockholder is not affected by any voting trust,
agreement or arrangement affecting the voting rights of such Company Common
Stock, (d) whether such Stockholder is an “accredited investor,” as such term is
defined in Regulation D under the Securities Act and that such Stockholder is
acquiring Parent Stock for investment purposes, and not with a view to selling
or otherwise distributing such Parent Stock in violation of the Securities Act
or the securities laws of any state and (e) such Stockholder has had an
opportunity to ask and receive answers to any questions such Stockholder may
have had concerning the terms and conditions of the Merger and the Parent Stock
and has obtained any additional information that such Stockholder has requested.
Delivery shall be effected, and risk of loss and title to the Company Common
Stock shall pass, only upon delivery to Parent (or an agent of Parent) of (x)
certificates evidencing ownership thereof as contemplated by Section 1.07 hereof
(or affidavit of lost certificate), and (y) the Letter of Transmittal containing
the representations, warranties and covenants contemplated by this Article IV.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE V.
 
CONDUCT OF BUSINESSES PENDING THE MERGER.
 
Section 5.01 Conduct of Business by the Company Pending the Merger.  Prior to
the Effective Time, unless Parent or Acquisition Corp. shall otherwise agree in
writing or as otherwise contemplated by this Agreement:
 
(a) the business of the Company shall be conducted only in the ordinary course;
 
(b) the Company shall not (i) directly or indirectly redeem, purchase or
otherwise acquire or agree to redeem, purchase or otherwise acquire any shares
of its capital stock; (ii) amend its Certificate of Incorporation or By-laws
except to effectuate the transactions contemplated in the Disclosures or (iii)
split, combine or reclassify the outstanding Company Common Stock or declare,
set aside or pay any dividend payable in cash, stock or property or make any
distribution with respect to any such stock;
 
(c) the Company shall not (i) issue or agree to issue any additional shares of,
or options, warrants or rights of any kind to acquire any shares of, Company
Common Stock, except to issue shares of Company Common Stock in connection with
any matter relating to the Disclosures; (ii) acquire or dispose of any fixed
assets or acquire or dispose of any other substantial assets other than in the
ordinary course of business; (iii) incur additional Indebtedness or any other
liabilities or enter into any other transaction other than in the ordinary
course of business; (iv) enter into any contract, agreement, commitment or
arrangement with respect to any of the foregoing or (v) except as contemplated
by this Agreement, enter into any contract, agreement, commitment or arrangement
to dissolve, merge, consolidate or enter into any other material business
combination;
 
(d) the Company shall use its best efforts to preserve intact the business
organization of the Company, to keep available the service of its present
officers and key employees, and to preserve the good will of those having
business relationships with it;
 
(e) the Company will not, nor will it authorize any director or authorize or
permit any officer or employee or any attorney, accountant or other
representative retained by it to make, solicit, encourage any inquiries with
respect to, or engage in any negotiations concerning, any Acquisition Proposal
(as defined below for purposes of this paragraph). The Company will promptly
advise Parent orally and in writing of any such inquiries or proposals (or
requests for information) and the substance thereof. As used in this paragraph,
“Acquisition Proposal” shall mean any proposal for a merger or other business
combination involving the Company or for the acquisition of a substantial equity
interest in it or any material assets of it other than as contemplated by this
Agreement. The Company will immediately cease and cause to be terminated any
existing activities, discussions or negotiations with any Person conducted
heretofore with respect to any of the foregoing; and
 
Section 5.02 Conduct of Business by Parent and Acquisition Corp. Pending the
Merger. Prior to the Effective Time, unless the Company shall otherwise agree in
writing or as otherwise contemplated by this Agreement:
 
(a) the business of Parent and Acquisition Corp. shall be conducted only in the
ordinary course; provided, however, that Parent shall take the steps necessary
to have discontinued its existing business without liability to Parent or
Acquisition Corp. immediately following the Effective Time;
 
(b) neither Parent nor Acquisition Corp. shall (i) directly or indirectly
redeem, purchase or otherwise acquire or agree to redeem, purchase or otherwise
acquire any shares of its capital stock; (ii) amend its charter or by-laws other
than to effectuate the transactions contemplated hereby; or (iii) split, combine
or reclassify its capital stock or declare, set aside or pay any dividend
payable in cash, stock or property or make any distribution with respect to such
stock;
 
(c) neither Parent nor Acquisition Corp. shall (i) issue or agree to issue any
additional shares of, or options, warrants or rights of any kind to acquire
shares of, its capital stock; (ii) acquire or dispose of any assets other than
in the ordinary course of business (except for dispositions in connection with
Section 5.02(a) hereof); (iii) incur additional Indebtedness or any other
liabilities or enter into any other transaction except in the ordinary course of
business; (iv) enter into any contract, agreement, commitment or arrangement
with respect to any of the foregoing or (v) except as contemplated by this
Agreement, enter into any contract, agreement, commitment or arrangement to
dissolve, merge, consolidate or enter into any other material business contract
or enter into any negotiations in connection therewith;
 
 
18

--------------------------------------------------------------------------------

 
 
(d) neither Parent nor Acquisition Corp. will, nor will they authorize any
director or authorize or permit any officer or employee or any attorney,
accountant or other representative retained by them to, make, solicit, encourage
any inquiries with respect to, or engage in any negotiations concerning, any
Acquisition Proposal (as defined below for purposes of this paragraph). Parent
will promptly advise the Company orally and in writing of any such inquiries or
proposals (or requests for information) and the substance thereof. As used in
this paragraph, “Acquisition Proposal” shall mean any proposal for a merger or
other business combination involving Parent or Acquisition Corp. or for the
acquisition of a substantial equity interest in either of them or any material
assets of either of them other than as contemplated by this Agreement. Parent
will immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Person conducted heretofore with respect to
any of the foregoing; and
 
(e) neither Parent nor Acquisition Corp. will enter into any new employment
agreements with any of their officers or employees or grant any increases in the
compensation or benefits of their officers and employees.
 
ARTICLE VI.
 
ADDITIONAL AGREEMENTS
 
Section 6.01 Access and Information.  The Company, on the one hand, and Parent
and Acquisition Corp., on the other hand, shall each afford to the other and to
the other’s accountants, counsel and other representatives full access during
normal business hours throughout the period prior to the Effective Time to all
of its properties, books, contracts, commitments and records (including but not
limited to tax returns) and during such period, each shall furnish promptly to
the other all information concerning its business, properties and personnel as
such other party may reasonably request, provided that no investigation pursuant
to this Section 6.01 shall affect any representations or warranties made herein.
Each party shall hold, and shall cause its employees and agents to hold, in
confidence all such information (other than such information that (a) is already
in such party’s possession or (b) becomes generally available to the public
other than as a result of a disclosure by such party or its directors, officers,
managers, employees, agents or advisors or (c) becomes available to such party
on a non-confidential basis from a source other than a party hereto or its
advisors, provided that such source is not known by such party to be bound by a
confidentiality agreement with or other obligation of secrecy to a party hereto
or another party until such time as such information is otherwise publicly
available; provided, however, that (i) any such information may be disclosed to
such party’s directors, officers, employees and representatives of such party’s
advisors who need to know such information for the purpose of evaluating the
transactions contemplated hereby (it being understood that such directors,
officers, employees and representatives shall be informed by such party of the
confidential nature of such information), (ii) any disclosure of such
information may be made as to which the party hereto furnishing such information
has consented in writing and (iii) any such information may be disclosed
pursuant to a judicial, administrative or governmental order or request;
provided, further, that the requested party will promptly so notify the other
party so that the other party may seek a protective order or appropriate remedy
and/or waive compliance with this Agreement and if such protective order or
other remedy is not obtained or the other party waives compliance with this
provision, the requested party will furnish only that portion of such
information that is legally required and will exercise its best efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded the information furnished. If this Agreement is
terminated, each party will deliver to the other all documents and other
materials (including copies) obtained by such party or on its behalf from the
other party as a result of this Agreement or in connection herewith, whether so
obtained before or after the execution hereof.
 
Section 6.02 Additional Agreements.  Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including using its commercially reasonable efforts to satisfy
the conditions precedent to the obligations of any of the parties hereto, to
obtain all necessary waivers, and to lift any injunction or other legal bar to
the Merger (and, in such case, to proceed with the Merger as expeditiously as
possible). In order to obtain any necessary governmental or regulatory action or
non-action, waiver, consent, extension or approval, each of Parent, Acquisition
Corp. and the Company agrees to take all reasonable actions and to enter into
all reasonable agreements as may be necessary to obtain timely governmental or
regulatory approvals and to take such further action in connection therewith as
may be necessary. In case at any time after the Effective Time any further
action is necessary or desirable to carry out the purposes of this Agreement,
the proper officers and/or directors of Parent, Acquisition Corp. and the
Company shall take all such necessary action.
 
Section 6.03 Publicity.  No party shall issue any press release or public
announcement pertaining to the Merger that has not been agreed upon in advance
by Parent and the Company, except as Parent reasonably determines to be
necessary in order to comply with the rules of the Commission or of the
principal trading exchange or market for the Parent Common Stock, provided, that
in such case Parent will use its best efforts to allow the Company to review and
reasonably approve any such press release or public announcement prior to its
release.
 
Section 6.04 Appointment of Directors and Officers.  Immediately at the
Effective Time, Parent shall accept the resignations of the current officers and
directors of Parent, and shall cause the persons listed as directors in Exhibit
E hereto to be elected to the Board of Directors of Parent. At the first annual
meeting of Parent stockholders and thereafter, the election of members of
Parent’s Board of Directors shall be accomplished in accordance with the By-laws
of Parent and the rules of the Commission.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
 
CONDITIONS TO PARTIES’ OBLIGATIONS
 
Section 7.01 Conditions to Parent and Acquisition Corp. Obligations.  The
obligations of Parent and Acquisition Corp. under the Merger Documents are
subject to the fulfillment, at or prior to the Closing, of the following
conditions, any of which may be waived in whole or in part by Parent:
 
(a) The representations and warranties of the Company under this Agreement shall
be deemed to have been made again on the Closing Date and shall then be true and
correct in all material respects.
 
(b) The Company shall have performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by it on or before the Closing Date.
 
(c) There shall not exist on the Closing Date any Default (as defined below) or
Event of Default (as defined below) or any event or condition that, with the
giving of notice or lapse of time or both, would constitute a Default or Event
of Default and, since the Company Balance Sheet Date, there shall have been no
material adverse change in the Condition of the Company. For purposes of this
Agreement, “Default” shall mean a default or failure in the due observance or
performance of any covenant, condition or agreement on the part of a party to be
observed or performed under the terms of the Merger Documents, if such default
or failure in performance shall remain un-remedied for five (5) days.
Furthermore, for purposes of this Agreement, “Event of Default” shall mean (i)
the failure to pay any Indebtedness for Borrowed Money, or any interest or
premium thereon, within five (5) days after the same shall become due, whether
such Indebtedness shall become due by scheduled maturity, by required
prepayment, by acceleration, by demand or otherwise, (ii) an event of default
under any agreement or instrument evidencing or securing or relating to any such
Indebtedness or (iii) the failure to perform or observe any material term,
covenant, agreement or condition on its part to be performed or observed under
any agreement or instrument evidencing or securing or relating to any such
Indebtedness when such term, covenant or agreement is required to be performed
or observed.
 
(d) No action or proceeding before any court, governmental body or agency shall
have been threatened, asserted or instituted to restrain or prohibit, or to
obtain substantial damages in respect of, the Merger Documents or the carrying
out of the transactions contemplated by the Merger Documents.
 
(e) Parent and Acquisition Corp. shall have received the following:
 
(i) copies of resolutions of the Board of Directors and the Stockholders,
certified by the Secretary of the Company, authorizing and approving the
execution, delivery and performance of the Merger Documents and all other
documents and instruments to be delivered pursuant thereto;
 
(ii) a certificate of incumbency executed by the Secretary of the Company
certifying the names, titles and signatures of the officers authorized to
execute any documents referred to in this Agreement and further certifying that
the Certificate of Incorporation and By-laws of the Company delivered to Parent
and Acquisition Corp. at the time of the execution of this Agreement have been
validly adopted and have not been amended or modified;
 
(iii) a certificate, dated the Closing Date, executed by the Chief Executive
Officer of the Company certifying that he has no knowledge of any plan to issue
any securities of the Company, and the Company has not entered into any
agreement, written or oral, to issue any securities of the Company except as
described in the Disclosures or this Agreement;
 
(iv) evidence as of a recent date of the good standing and corporate existence
of the Company issued by the Secretary of State of the State of Colorado and
evidence that the Company is qualified to transact business as a foreign
corporation and is in good standing in each state of the United States and in
each other jurisdiction where the character of the property owned or leased by
it or the nature of its activities makes such qualification necessary; and
 
(v) such additional supporting documentation and other information with respect
to the transactions contemplated hereby as Parent and Acquisition Corp. may
reasonably request.
 
(f) All corporate and other proceedings and actions taken in connection with the
transactions contemplated hereby and all certificates, opinions, agreements,
instruments and documents mentioned herein or incident to any such transactions
shall be reasonably satisfactory in form and substance to Parent and Acquisition
Corp. The Company shall furnish to Parent and Acquisition Corp. such supporting
documentation and evidence of the satisfaction of any or all of the conditions
precedent specified in this Section 7.01 as Parent or its counsel may reasonably
request.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 7.02 Conditions to the Company’s Obligations.  The obligations of the
Company under the Merger Documents are subject to the fulfillment, at or prior
to the Closing, of the following conditions, any of which may be waived in whole
or in part by the Company.
 
(a) The representations and warranties of Parent and Acquisition Corp. under
this Agreement shall be deemed to have been made again on the Closing Date and
shall then be true and correct in all material respects.
 
(b) Parent and Acquisition Corp. shall have performed and complied in all
material respects with all agreements and conditions required by the Merger
Documents to be performed or complied with by them on or before the Closing
Date.
 
(c) There shall not exist on the Closing Date any Default or Event of Default or
any event or condition that, with the giving of notice or lapse of time or both,
would constitute a Default or Event of Default and, since the Parent Balance
Sheet Date, there shall have been no material adverse change in the Condition of
the Parent.
 
(d) The Company shall have received the following:
 
(i) copies of resolutions of Parent’s and Acquisition Corp.’s respective boards
of directors and the sole stockholder of Acquisition Corp., certified by their
respective Secretaries, authorizing and approving, to the extent applicable, the
execution, delivery and performance of the Merger Documents and all other
documents and instruments to be delivered by them pursuant thereto;
 
(ii) a certificate of incumbency executed by the respective Secretaries of
Parent and Acquisition Corp. certifying the names, titles and signatures of the
officers authorized to execute the documents referred to in this Agreement and
further certifying that the Certificates of Incorporation and By-Laws of Parent
and Acquisition Corp. appended thereto have not been amended or modified.
 
(iii) a certificate, dated the Closing Date, executed by the President or Chief
Executive Officer of each of the Parent and Acquisition Corp., certifying that
(A) except for the filing of the Certificate of Merger, all consents,
authorizations, orders and approvals of, and filings and registrations with, any
court, governmental body or instrumentality that are required for the execution
and delivery of the Merger Documents and the consummation of the Merger shall
have been duly made or obtained, and all material consents by third parties
required for the Merger have been obtained and (B) no action or proceeding
before any court, governmental body or agency has been threatened, asserted or
instituted to restrain or prohibit, or to obtain substantial damages in respect
of, the Merger Documents or the carrying out of the transactions contemplated by
any of the Merger Documents;
 
(iv) a certificate of U.S. Stock Transfer Company, Parent’s transfer agent and
registrar, certifying, as of the business day prior to the Closing Date, a true
and complete list of the names and addresses of the record owners of all of the
outstanding shares of Parent Common Stock, together with the number of shares of
Parent Common Stock held by each record owner and the total number of shares of
Parent Common Stock then outstanding;
 
(v) the executed resignations of all directors and officers of Parent, with the
director resignations to take effect at the Closing Date;
 
(vi) evidence as of a recent date and within five (5) days of the Effective Date
of the good standing and corporate existence of each of Parent and Acquisition
Corp. issued by the Secretary of State of the State of Delaware and evidence
that Parent and Acquisition Corp. are qualified to transact business as foreign
corporations and are in good standing in each state of the United States and in
each other jurisdiction where the character of the property owned or leased by
them or the nature of their activities makes such qualification necessary; and
 
(vii) such additional supporting documentation and other information with
respect to the transactions contemplated hereby as the Company may reasonably
request.
 
 
21

--------------------------------------------------------------------------------

 
 
(e) All corporate and other proceedings and actions taken in connection with the
transactions contemplated hereby and all certificates, opinions, agreements,
instruments and documents mentioned herein or incident to any such transactions
shall be satisfactory in form and substance to the Company. Parent and
Acquisition Corp. shall furnish to the Company such supporting documentation and
evidence of satisfaction of any or all of the conditions specified in this
Section 7.02 as the Company may reasonably request.
 
(f) No action or proceeding before any court, governmental body or agency shall
have been threatened, asserted or instituted to restrain or prohibit, or to
obtain substantial damages in respect of, the Merger Documents or the carrying
out of the transactions contemplated by the Merger Documents.
 
ARTICLE VIII.
 
INDEMNIFICATION AND RELATED MATTERS
 
Section 8.01 Indemnification by Parent. Parent shall indemnify and hold harmless
the Company and the Stockholders (together the “Company Indemnified Parties”),
and shall reimburse the Company Indemnified Parties for, any loss, liability,
claim, damage, expense (including, but not limited to, costs of investigation
and defense and reasonable attorneys’ fees) or diminution of value
(collectively, “Damages”) arising from or in connection with (a) any inaccuracy,
in any material respect, in any of the representations and warranties of Parent
and Acquisition Corp. in this Agreement or in any certificate delivered by
Parent and Acquisition Corp. to the Company pursuant to this Agreement, or any
actions, omissions or statements of fact inconsistent with any such
representation or warranty, (b) any failure by Parent or Acquisition Corp. to
perform or comply in any material respect with any covenant or agreement in this
Agreement, (c) any claim for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such party with Parent or Acquisition Corp. in connection with any
of the transactions contemplated by this Agreement, (d) taxes attributable to
any transaction or event occurring on or prior to the Closing, (e) any claim
relating to or arising out of any liabilities reflected in the Parent Financial
Statement or with respect to accounting fees arising thereafter or (f) any
litigation, action, claim, proceeding or investigation by any third party
relating to or arising out of the business or operations of Parent, or the
actions of Parent or any holder of Parent capital stock prior to the Effective
Time.
 
Section 8.02 Survival. All representations, warranties, covenants and agreements
of Parent and Acquisition Corp. contained in this Agreement or in any
certificate delivered pursuant to this Agreement shall survive the Closing for
the time period set forth in Section 8.03 notwithstanding any investigation
conducted with respect thereto. The representations and warranties of the
Company contained in this Agreement or in any certificate delivered pursuant to
this Agreement shall not survive the Closing.
 
Section 8.03 Time Limitations. Neither Parent nor Acquisition Corp. shall have
any liability (for indemnification or otherwise) with respect to any
representation or warranty, or agreement to be performed and complied with prior
to the Effective Time, unless on or before the two-year anniversary of the
Effective Time (the “Claims Deadline”), Parent is given notice of a claim with
respect thereto, in accordance with Section 8.05, specifying the factual basis
therefor in reasonable detail to the extent then known by the Company
Indemnified Parties.
 
Section 8.04 Limitation on Liability. The obligations of Parent and Acquisition
Corp. to the Company Indemnified Parties set forth in Section 8.01 shall be
subject to the following limitations:
 
(a) The aggregate liability of Parent and Acquisition Corp. to the Company
Indemnified Parties under this Agreement shall be payable by the issuance of
additional shares of Parent Common Stock pursuant to Section 8.06.
 
(b) Other than claims based on fraud or for specific performance, injunctive or
other equitable relief, the indemnity provided in this Article VIII shall be the
sole and exclusive remedy of the Company Indemnified Parties against Parent and
Acquisition Corp. at law or equity for any matter covered by Section 8.01.
 
Section 8.05 Notice of Claims.
 
(a) If, at any time on or prior to the Claims Deadline, any of the Company
Indemnified Parties shall assert a claim for indemnification pursuant to Section
8.01, such Company Indemnified Party shall submit to Parent a written claim in
good faith signed by an authorized officer of the Company or other Company
Indemnified Party, as applicable, stating (i) that a Company Indemnified Party
incurred or reasonably believes it may incur Damages and the reasonable estimate
of the amount of any such Damages; (ii) in reasonable detail, the facts alleged
as the basis for such claim and the section or sections of this Agreement
alleged as the basis or bases for the claim; and (iii) if the Damages have
actually been incurred, the number of additional shares of Parent Common Stock
to which the Stockholders are entitled to with respect to such Damages, which
shall be determined as provided in Section 8.06 below. If the claim is for
Damages which the Company Indemnified Parties reasonably believe may be incurred
or are otherwise un-liquidated, the written claim of the applicable Company
Indemnified Party shall state the reasonable estimate of such Damages, in which
event a claim shall be deemed to have been asserted under this Article VIII in
the amount of such estimated Damages, but no distribution of additional shares
of Parent Common Stock to the Stockholders pursuant to Section 8.06 below shall
be made until such Damages have actually been incurred.
 
 
22

--------------------------------------------------------------------------------

 
 
(b) In the event that any action, suit or proceeding is brought against any
Company Indemnified Party with respect to which Parent may have liability under
this Article VIII, Parent shall have the right, at its cost and expense, to
defend such action, suit or proceeding in the name and on behalf of the Company
Indemnified Party; provided, however, that a Company Indemnified Party shall
have the right to retain its own counsel, with fees and expenses paid by Parent,
if representation of the Company Indemnified Party by counsel retained by Parent
would be inappropriate because of actual or potential differing interests
between Parent and the Company Indemnified Party. In connection with any action,
suit or proceeding subject to Article VIII, Parent and each Company Indemnified
Party agree to render to each other such assistance as may reasonably be
required in order to ensure proper and adequate defense of such action, suit or
proceeding. Parent shall not, without the prior written consent of the
applicable Company Indemnified Party, which consent shall not be unreasonably
withheld or delayed, settle or compromise any claim or demand if such settlement
or compromise does not include an irrevocable and unconditional release of such
Company Indemnified Party for any liability arising out of such claim or demand.
 
Section 8.06 Payment of Damages. In the event that the Company Indemnified
Parties shall be entitled to indemnification pursuant to this Article VIII for
actual Damages incurred by them, Parent shall, within thirty (30) days after the
final determination of the amount of such Damages, issue to the Stockholders
that number of additional shares of Parent Common Stock in an aggregate amount
equal to the quotient obtained by dividing (x) the amount of such Damages by (y)
the Fair Market Value per share of the Parent Common Stock as of the date (the
“Determination Date”) of the submission of the notice of claim to Parent
pursuant to Section 8.05. Such shares of Parent Common Stock shall be issued to
the Stockholders pro rata, in proportion to the number of shares of Parent
Common Stock issued (or issuable) to the Stockholders at the Effective Time. For
purposes of this Section 8.06, “Fair Market Value” shall mean, with respect to a
share of Parent Common Stock on any Determination Date, the average of the daily
closing prices for the 10 consecutive business days prior to such date. The
closing price for each day shall be the last sales price or in case no sale
takes place on such day, the average of the closing high bid and low asked
prices, in either case (a) as officially quoted on the OTC Bulletin Board, the
NYSE Amex, the NASDAQ Stock Market or such other market on which the Parent
Common Stock is then listed for trading or quoted, or (b) if, in the reasonable
judgment of the Board of Directors of Parent, the OTC Bulletin Board, the NYSE
Amex or the NASDAQ Stock Market is no longer the principal United States market
for the Parent Common Stock, then as quoted on the principal United States
market for the Parent Common Stock as determined by the Board of Directors of
Parent, or (c) if, in the reasonable judgment of the Board of Directors of
Parent, there exists no principal United States market for the Parent Common
Stock, then as reasonably determined in good faith by the Board of Directors of
Parent.
 
ARTICLE IX.
 
TERMINATION PRIOR TO CLOSING
 
Section 9.01 Termination of Agreement.  This Agreement may be terminated at any
time prior to the Closing:
 
(a) by the mutual written consent of the Company, Acquisition Corp. and Parent;
 
(b) by the Company, if Parent or Acquisition Corp. (i) fails to perform in any
material respect any of its agreements contained herein required to be performed
by it on or prior to the Closing Date, or (ii) materially breach any of their
representations, warranties or covenants contained herein, which failure or
breach is not cured within thirty (30) days after the Company has notified
Parent and Acquisition Corp. of its intent to terminate this Agreement pursuant
to this paragraph (b);
 
(c) by Parent and Acquisition Corp. if the Company (i) fails to perform in any
material respect any of its agreements contained herein required to be performed
by it on or prior to the Closing Date or (ii) materially breaches any of its
representations, warranties or covenants contained herein, which failure or
breach is not cured within thirty (30) days after Parent or Acquisition Corp.
has notified the Company of its intent to terminate this Agreement pursuant to
this paragraph (c);
 
(d) by either the Company, on the one hand, or Parent and Acquisition Corp., on
the other hand, if there shall be any order, writ, injunction or decree of any
court or governmental or regulatory agency binding on Parent, Acquisition Corp.
or the Company that prohibits or materially restrains any of them from
consummating the transactions contemplated hereby, provided that the parties
hereto shall have used their best efforts to have any such order, writ,
injunction or decree lifted and the same shall not have been lifted within
ninety (90) days after entry by any such court or governmental or regulatory
agency; or
 
(e) by either the Company, on the one hand, or Parent and Acquisition Corp., on
the other hand, if the Closing has not occurred on or prior to October 31, 2010,
or such later date, which shall be no later than November 15, 2010, for any
reason other than delay or nonperformance of the party seeking such termination.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 9.02 Termination of Obligations.  Termination of this Agreement pursuant
to this Article IX shall terminate all obligations of the parties hereunder,
except for the obligations under Sections 6.01, 10.03 and 10.11; provided,
however, that termination pursuant to paragraphs (b) or (c) of Section 9.01
shall not relieve the defaulting or breaching party or parties from any
liability to the other parties hereto.
 
ARTICLE X.
 
MISCELLANEOUS
 
Section 10.01 Notices.  Any notice, request or other communication hereunder
shall be given in writing and shall be served either personally, by overnight
delivery or delivered by mail, certified return receipt and addressed to the
following addresses:
 
(a) If to Parent or Acquisition Corp.:
 
Progressive Training, Inc.
17337 Ventura Boulevard, Suite 208
Encino, CA 91316
Attention: Buddy Young
 
With a copy to:

 
SecuritiesLawUSA, PC
1875 Century Park East, 6th Floor
Los Angeles, CA 90067
Attention: J. Brad Wiggins, Esq.
 
(b) If to the Company:
 
PharmCo, Inc..
901 N. Miami Beach Blvd., Suite 1
N. Miami Beach, FL 33162
Attention: Avraham Friedman
 
With a copy to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attention: Andrea Cataneo, Esq.
 
Notices shall be deemed received at the earlier of actual receipt or three (3)
business days following mailing. Counsel for a party (or any authorized
representative) shall have authority to accept delivery of any notice on behalf
of such party.
 
Section 10.02 Entire Agreement.  This Agreement, including the schedules and
exhibits attached hereto and other documents referred to herein, contains the
entire understanding of the parties hereto with respect to the subject matter
hereof. This Agreement supersedes all prior agreements and undertakings between
the parties with respect to such subject matter.
 
Section 10.03 Expenses.  Each party shall bear and pay all of the legal,
accounting and other expenses incurred by it in connection with the transactions
contemplated by this Agreement.
 
Section 10.04 Time.  Time is of the essence in the performance of the parties’
respective obligations herein contained.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 10.05 Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 10.06 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and heirs; provided, however, that neither party shall directly or
indirectly transfer or assign any of its rights hereunder in whole or in part
without the written consent of the others, which may be withheld in its sole
discretion, and any such transfer or assignment without said consent shall be
void.
 
Section 10.07 No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto, their
successors, assigns and heirs, and no other Person shall have any right or
action under this Agreement.
 
Section 10.08 Counterparts.  This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
together shall constitute a single agreement.
 
Section 10.09 Recitals, Schedules and Exhibits.  The Recitals, Schedules and
Exhibits to this Agreement are incorporated herein and, by this reference, made
a part hereof as if fully set forth herein.
 
Section 10.10 Section Headings and Gender.  The Section headings used herein are
inserted for reference purposes only and shall not in any way affect the meaning
or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter gender, and the singular shall include the plural, and vice
versa, whenever and as often as may be appropriate.
 
Section 10.11 Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
without regard to principles of conflicts of laws, except that the applicable
terms of Section 1 shall be governed by the DGCL.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first above written.
 

 
PARENT:
         
PROGRESSIVE TRAINING, INC.
             
 
By:
/s/ Buddy Young       Name: Buddy Young       Title: Chief Executive Officer    
               
ACQUISITION CORP:
   
PHARMCO ACQUISITION CORP.
                    By: /s/ Buddy Young       Name: Buddy Young       Title:
President                    
COMPANY:
    PHARMCO, INC.                     By: /s/ Avraham Friedman       Name:
Avraham Friedman       Title: Chief Executive Officer  

 
 
 
[SIGNATURE PAGE TO AGREEMENT OF MERGER AND PLAN OF REORGANIZATION]
 

 
26

--------------------------------------------------------------------------------

 

Exhibit A
 


 
(Certificate of Merger)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

- -
 
27

--------------------------------------------------------------------------------

 

Exhibit B
 


 
(Articles of Merger)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

- -
 
28

--------------------------------------------------------------------------------

 

Exhibit C
 


 
(Certificate of Incorporation)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

- -
 
29

--------------------------------------------------------------------------------

 

Exhibit D
 


 
(By-Laws)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

- -
 
30

--------------------------------------------------------------------------------

 

Exhibit E
 
(Directors and Officers)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

- -
 
31

--------------------------------------------------------------------------------

 

Exhibit F
 
(Disclosures)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

- -
 
32

--------------------------------------------------------------------------------

 

Exhibit G
 
(Escrow Agreement)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33